DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-27, 30-31, 35-37, 39-41, 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (EP 2477008) [Provided by Applicant in IDS filed 9/1/2021] in view of Wade et al (U.S. Pat. 5,699,090).
	Regarding claim 24, a liquid sensor package for print liquid reservoir, the package (100) comprising a substrate (400)
	A surface layer to contact a print liquid in the print liquid reservoir (Figure 1; Figures 6a-6c; Paragraph 0027)
	A layer stack including a number of metal layers disposed between the substrate and the surface layer (Figures 6a-6c; Paragraphs 0027-0028)
	An array of heater elements (412) disposed in one of the metal layers of the layer stack (Paragraph 0025; plurality of flow sense die)

	Wade discloses it is known in the art to use thermal sense resistors and temperature in a replaceable print liquid reservoir to detect the indication of a depleted ink supply (Abstract)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Wade into the device of Wang, for the purpose of alerting the operator when ink supplies of the reservoir is low
	Regarding claim 25, the heater elements (412) disposed in a metal layer positioned between the substrate and a metal layer in which the thermal sensors (410) are disposed, the thermal sensors disposed in an uppermost metal layer of the stack closest to the surface layer (Figure 6c; Paragraphs 0027-0028)
	Regarding claim 26, the heater elements (412) disposed in a next metal layer below the uppermost metal layer, the next metal layer separated from the uppermost meatal layer by an insulating layer which contacts both the uppermost metal layer and the next metal layer (Figure 6c; Paragraphs 0027-0028)
Regarding claim 27, each thermal sensor and corresponding heater element horizontally offset from one another such that there is no vertical overlap between the thermal sensor and corresponding heater element, where vertical is defined a direction normal to the substrate and surface layer (Figures 1, 6)
	Regarding claim 30, the heater element comprising a resistive heater element (Paragraphs 0025-0028)
	Regarding claim 31, the thermal sensor comprising a resistive thermal sensor (Paragraphs 0025-0028)
	Regarding claim 35, a sensor circuitry package (100) for an apparatus comprising a substrate (400)
	A surface layer to contact the print liquid (Figure 1; Figures 6a-6c; Paragraph 0027)
	A layer stack including a number of metal layers disposed between the substrate and the surface layer (Figures 6a-6c; Paragraphs 0027-0028)
	An array of thermal sensors (412) disposed in an uppermost metal layer of the layer stack nearest the surface layer (Paragraph 0025; plurality of flow sense die)
	An array of heater elements disposed in a different one of the metal layers (Figures 6a-6c; 410, 412 are shown in different layers) of the layer stack between the thermal sensors and the substrate, each heater element corresponding to a respective one of the thermal sensors (Paragraphs 0025-0028),  each heater 
	Wade discloses it is known in the art to use thermal sense resistors and temperature in a replaceable print liquid reservoir (Abstract)
	At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Wade into the device of Wang, for the purpose of alerting the operator when ink supplies of the reservoir is low
Regarding claim 36, the array of heater elements disposed in the next uppermost metal layer of the layer stack (Figure 6c; Paragraphs 0027-0028)
	Regarding claim 37, the uppermost metal layer being a metal-4 layer, and the next uppermost metal layer being a metal-3 layer (Paragraph 0028; “any other suitable material or material combination”)
	Regarding claim 39, the thermal sensor comprising a resistive sensor, and the heater element comprising a resistive heater (Paragraphs 0025-0028)
	Regarding claim 40, a liquid sensor package (100) for print liquid, comprising a substrate (400)
	A surface layer exposed to an interior the print liquid reservoir (Figure 1; Figures 6a-6c; Paragraph 0027)
	A layer stack including a number of metal layers disposed between the substrate and the surface layer (Figures 6a-6c; Paragraphs 0027-0028)

	Regarding claim 41, the thermal sensor (410) disposed in a metal layer disposed between the surface layer and a metal layer in which the respective heater element (412) is disposed (Paragraph 0028, “any other suitable material or material combination”)
	Regarding claim 43, the thermal sensor (410) disposed in an uppermost metal layer closest to the surface layer (Figure 6c)
	
Allowable Subject Matter
Claims 28-29, 32-34, 38, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        October 22, 2021